PER CURIAM.
In an automobile accident case where the theory of liability was vicarious, the trial court denied a motion to amend the complaint to urge liability on a bailee in contrast to ownership of the dangerous instrumentality. The matter not having been set for trial, we reverse the order denying the amendment under the principles announced in Hart Properties, Inc. v. Slack, 159 So.2d 236 (Fla. 1963); O’Brien v. Young, 538 So.2d 112 (Fla. 2d DCA 1989); Old Republic Insurance Co. v. Wilson, 449 So.2d 421 (Fla. 3d DCA 1984); McClendon v. Key, 209 So.2d 273 (Fla. 4th DCA 1968), and return the matter to the trial court for further proceedings.
Reversed and remanded.